DETAILED ACTION
Status of Claims
This is a final action in reply to the application filed on November, 29 2021.
Claims 1, 8 and 15 have been amended.
Claims 1-3, 5-10, 12-17 and 19-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 11/29/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Response to Amendments 
The 103 rejections in the previous office action is maintained. Please see the Response to Arguments below
Response to Arguments 
Applicant argues that the cited references does not teach (1) “to extract patterns and relationships in previously submitted permit applications by other candidates”; (2) that “One having ordinary skill in the art would not incorporate the teachings of Gunel or any reference that suggests keying suggested changes off of responses from other candidates” and (3) the cited references fails to teach “wherein the second predetermined list […] to determine which types of content […] classifies news content or other information […]” pages 18-19.

In response to Applicant’s argument (1). Examiner respectfully disagrees. Please see below where Petrucelli extract patterns and relationships in previously submitted permit applications. In addition, Petrucelli teaches in [0025]: “The apparatus, systems, and methods may be updated contemporaneously with any changes or rule updates by the government and may notify the user of the appropriate actions required relative to the rule changes. A complete strategy may be determined by the apparatus, systems, and method, for executing and submitting appropriate forms to achieve the desired results” see also, [0029]: “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users who conduct immigration-related transactions with the one or more government databases 222 of government agencies/entities. The decision trees may be stored as a set of business rules 206 on computer readable storage medium and may be executed by a rules engine 204, which may be a computer and memory programmed with computer software. Further, the source data and decision trees in the system 200 may be fluid—constantly optimized and refined.” [0032]: “The wizard may pose a series of questions, and the next step to take—which could be to ask another question, another series of questions, no further questions, or some other action—may in part be determined based upon the prior responses provided by the user. The process may assist the user in understanding the form through helpful instructions as well as assist the applicant in filling in the appropriate response. It should be noted that the appropriate response may not always be obvious from the forms 210. Inserting an incorrect or ambiguous response may result in long delays and rejections in an application process with the government. The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining which response is appropriate.” [0033]: “The actions of the wizard may be based upon the business rules 206 and the rules engine 204 which may execute the business rules 206.” And [0051]: “the system 200 may use a decision tree analysis (e.g., the business rules 206 and the rules engine 204) to determine 312 a form filing strategy based on the answers 310. The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance. At this point, the 
In response to Applicant’s argument (2). Please see the response to Applicant’s argument (1). Further, Examiner respectfully disagrees, both Petrucelli and Gunel teach predicting outcome of work visa applications. Petrucelli teaches in the Abstract: “process government agency forms and applications such as, for example, immigration forms, petitions and applications to increase the likelihood of acceptance.” Gunel teaches in the Introduction: “we aim to predict the outcome of H-1B visa applications that are filed by many high-skilled foreign nationals every year.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Gunel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gunel to the teaching of Petrucelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as applications by other candidates into similar systems. Further, as noted by Gunel “it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning.” (Gunel, Conclusion & Future Work).
In response to Applicant’s argument (3). Please see the response to Applicant’s arguments (1) and (2). Further, Examiner respectfully disagrees. As explained below Petrucelli teaches determining which types of content from publicly available information have impacted an acceptance of previously submitted permit applications. In addition Gunel teaches content from publicly available information that have impacted an acceptance of previously submitted application in page 2, 3 Dataset and Features “Our dataset is from Kaggle listed under the name “H-1B Visa Petitions 2011-2016 dataset” [6], and it initially included about 3 million data points. It contained 7 features and 1 label which can be examined in Figure 1.” Note in figure 1, the Case Status. “We processed some of the existing features, created new features that we thought could be useful for prediction and discarded some features using the library Pandas [8].”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrucelli, (US 2012/0290524 A1); hereinafter “Petrucelli  in view of  Gunel et al, http://cs229.stanford.edu/proj2017/final-reports/5208701.pdf, hereinafter “Gunel”.
Claim 1:
Petrucelli discloses a method for optimizing an overall probability of success that a permit application submitted by a candidate will be approved, the method comprising:
first analyzing, by a processor of a computing system, the overall […] of success determined based on a first predicted […], a second predicted […], and an impact score, to identify one or more attributes of the permit application that is negatively impacting the overall […] of success (Petrucelli [0014], [0049], [0050], [0063]  “The invention requests one or more answers corresponding to the one or more questions 
first mapping, by the processor, the one or more attributes against a first predetermined list of optimizing action items to determine a recommended change to the permit application that adjusts the one or more attributes to improve the overall […] of success; (Petrucelli [0049], [0051], [0059] “The system 200 may provide guidance 308 to the user to correct any unacceptable answers or suggest one or more appropriate 310 answers.” “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” “Should there be a potential discrepancy in the definition of family member, the invention then informs the applicant that the question applies only and to all individuals with whom they are related under relevant United States law”);
first applying, by the processor, the recommended change to the permit application to determine a recalculated predicted probability of success; (Petrucelli [0014], [0051], Abstract, [0049] “The invention provides guidance to the user to correct any unacceptable answers or suggest one or more appropriate answers.” “The system determines whether the application is final and ready for submission 316 or requires 
second analyzing, by the processor, an external publicly available information used to determine the impact score to identify at least one item of external publicly available information that is negatively impacting the impact score; (Petrucelli Figure 2 Item 222, [0049], [0050], [0055] “Examples of such rules and guidance include, but are not limited to: the Adjudicator's Field Manual…USCIS Policy and Procedural Memoranda on H1B Non-Immigrant Visas” “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application, generate cumbersome requests for evidence (RFE's); or even cause application denial.” “but also may include domain expertise about the immigration process which may not be found in any publication or manual”);
second mapping, by the processor, the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application; second applying, by the processor, the recommended action to determine a recalculated impact […]; (Petrucelli Figure 2 Item 2016, [0090]-[0099], [0104], [0049], [0109] “Any individual travel entry in the calculator of 182 days or more in duration from the travel entry section will be marked by the calculator function to give notice to the user that the user can consider its relevance to any considerations” “With respect to the temporary working example, the system 200 may guide the user through the requirements for that classification.” “This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.”);
and determining, by the processor, an optimized overall […] of success based on the recalculated predicted probability of success and the recalculated impact […]  (Petrucelli [0109], [0112] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form. This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.” “A final calculation can be requested and obtained from the calculator.”);
wherein the first predetermined list of optimizing action items is stored in a third database, the first predetermined list of optimizing action items being compiled using a […] (Petrucelli [0029] “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”);
and a […] to extract patterns and relationships in previously submitted permit applications by […] candidates to determine which attributes of the previously submitted permit application have negatively impacted and positively impacted an acceptance of the previously submitted permit approval (Petrucelli [0059], [0042] “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers”);
the […] used for classifying previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted applications (Petrucelli [0034], [0108] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”);
the […] used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted permit application (Petrucelli [0029], [0033], [0034], [0014] “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”);
wherein the second predetermined list is stored in a fourth database, the second predetermined list of optimizing action items being compiled using a […] (Petrucelli [0062], [0029] “The databases can be organized using data structures (e.g., records, tables, arrays, fields, graphs, trees, lists, and the like);…generated by the processes of the components of the exemplary embodiments of FIGS. 2-4 in one or more databases thereof” “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”);
to extract patterns and relationships in previously submitted permit applications by other candidates to determine which types of content from publicly available information have impacted an acceptance of previously submitted permit applications (Petrucelli [0050], [0059], [0042], [0049] “does not match that currently available through global commercial databases” “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “policy guidance used by immigration officials in making decisions about applications when they review them, thus ensuring that the user's final product better conforms to what 
further wherein […] classifies news content or other information that has positively or negatively impacted previously submitted permit applications (Petrucelli [0025], [0034], [0108] “may be updated contemporaneously with any changes or rule updates by the government and may notify the user of the appropriate actions required relative to the rule changes.” “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”);
and […] for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact (Petrucelli [0032], [0029], [0033], [0034], [0014] “Inserting an incorrect or ambiguous response may result in long delays and rejections in an application process with the government. The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining which response is appropriate.” “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”);
Petrucelli does not explicitly disclose “[…] probability […], […] score […], […] statistical model […], […] machine learning model using neural networks […]” applications by other candidates as stated in the claim. (underlined emphasis on aspect not taught); 

[…] probability […] score […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1);, p(x|y = 0); and p(y); by taking their maximum likelihood estimates in the joint likelihood of the data”);
[…] statistical model […], […] machine learning model using neural networks […] (Gunel Page 4 Methods, Page 2 Dataset and Features “Therefore, we thought Logistic Regression, SVM and Neural Network would be the most feasible techniques for our application.” “Finally, we normalized all the features such that they had zero mean and unit variance.”);
[…] other candidates […] (Gunel Page 1 Introduction, Related Work “we aim to predict the outcome of H-1B visa applications that are filed by many high-skilled foreign nationals every year” “These pre-processing steps such as creating new 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).
Claim 2:
Petrucelli as shown discloses the following limitations:
wherein the first predicted […] is determined by comparing a plurality of discrete applicant data inputs to a […] criteria of previous applicant profiles stored in a first database (Petrucelli [0050] “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application”);
and the second predicted […] is determined by analyzing an at least one supporting document and comparing the at least one supporting document with previous applicant supporting documents stored in a second database (Petrucelli [0030], [0034], [0051], [0032], [0028] “The computer implemented immigration application can store such information and normalize answers containing this information in corresponding fields.” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission. The system 200 may also provide sample resumes, sample letters and other sample documents that 
Petrucelli does not explicitly disclose “[…] probability […], […] weighted […]” as stated in the claim. 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1);, p(x|y = 0); and p(y); by taking their maximum likelihood estimates in the joint likelihood of the data”);
[…] weighted […] (Gunel Page 4 experiment and results “Also, we believe some features were irrelevant to the output, considering `1 regularization produced very 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).
Claim 3:
Petrucelli as shown discloses the following limitations:
wherein the one or more attributes include an employee job role, an experience level, an entity hiring the candidate, a host country, a home country, a salary information, a work location, a prior assignment, a skill set, a date and time of the submission, and a duration of stay in the host country (Petrucelli [0030], [0050], [0109] “applicant information including name, DOB, gender, etc., addresses of applicant's prior residences, employment history” “the system 200 may flag for an applicant that although the current employment shown for a temporary worker classification may meet the technical requirements for such a classification, the larger work history of the applicant does not seem consistent with what is being presently claimed…may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases” “because he/she has been in the country longer or has completed some other requirement needed to file the form”);
Claim 5:

wherein the recommended change to the permit application that adjusts the one or more attributes to improve the overall probability of success is selected from the group consisting of: changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0085], [0034], [0042], [0046]“This allows the user to access and update his/her entries through a web browser and, where applicable, change entries.” “as a result of time between draft entries and final entries as well as updates to entries” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests”);
Claim 6:
Petrucelli as shown discloses the following limitations:
wherein the recommended action related to a submission of the permit application is selected from the group consisting of: delaying the submission of the permit application to the host country for a period of time, expediting the submission of the permit application, changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0033], [0046], [0034], [0042] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form” “system 200 may actively notify the user that the user should expedite the completion of their application.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” 
Claim 7:
Petrucelli as shown discloses the following limitations:
first prioritizing, by the processor, the one or more attributes of the permit application that is negatively impacting the overall […] of success based on a […] of impact of the attribute; second prioritizing, by the processor, the least one item of publicly available information that is negatively impacting the impact score based on a severity of impact of the at least one item of publicly available information; and displaying a result of the first prioritizing and the second prioritizing to a user (Petrucelli [0034], [0108], [0032] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.” “may pose a series of questions, and the next step to take—which could be to ask another question, another series of questions, no further questions, or some other action—may in part be determined based upon the prior responses provided by the user”);
Petrucelli does not explicitly disclose “[…] probability […], […] severity […]” as stated in the claim. 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are 
[…] severity […] (Gunel Page 5 Experiment and Results “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.”);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction);.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A);.
Claim 8:
Petrucelli as shown discloses a computer system, the computer system comprising:
a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for optimizing an overall probability of success that a permit application submitted by a candidate will be approved, the method comprising: (Petrucelli [0061], [0062], [0063]  “a single computer system can be programmed to perform the special purpose functions of one or more of the components” “This information can be stored in one or more memories, such as a hard disk, optical disk, magneto-optical disk, RAM, and the like,” “using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers”);
first analyzing, by a processor of a computing system, the overall […] of success determined based on a first predicted […], a second predicted […], and an impact score, to identify one or more attributes of the permit application that is negatively impacting the overall […] of success (Petrucelli [0014], [0049], [0050], [0063]  “The invention requests one or more answers corresponding to the one or more questions and then determines whether the one or more answers are acceptable to a government agency ultimately to receive the government application, and that the one or more answers will likely not result in a rejection or return of the government application.” “The system 200 may determine 308 whether the answers are optimal and would likely be acceptable 310 to a government entity that may ultimately receive and process the government application.” “may also be provided with specific guidance regarding how answers given may be interpreted by immigration officials.” “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application” “using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers”);
first mapping, by the processor, the one or more attributes against a first predetermined list of optimizing action items to determine a recommended change to the permit application that adjusts the one or more attributes to improve the overall […] of success; (Petrucelli [0049], [0051], [0059] “The system 200 may provide guidance 308 to the user to correct any unacceptable answers or suggest one or more appropriate 310 answers.” “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” “Should there be a potential discrepancy in the definition of family member, the invention then informs the applicant that the question applies only and to all individuals with whom they are related under relevant United States law”
first applying, by the processor, the recommended change to the permit application to determine a recalculated predicted probability of success; (Petrucelli [0014], [0051], Abstract, [0049] “The invention provides guidance to the user to correct any unacceptable answers or suggest one or more appropriate answers.” “The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy.” “petitions and applications to increase the likelihood of acceptance.” “The process of receiving answers, determining if the answers will be acceptable, and providing guidance and suggesting answers may be iterative.”);
second analyzing, by the processor,  publicly available information to determine the impact score to identify at least one item of publicly available information that is negatively impacting the impact score; (Petrucelli Figure 2 Item 222, [0049], [0050], [0055] “Examples of such rules and guidance include, but are not limited to: the Adjudicator's Field Manual…USCIS Policy and Procedural Memoranda on H1B Non-Immigrant Visas” “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application, 
second mapping, by the processor, the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application; second applying, by the processor, the recommended action to determine a recalculated impact […]; (Petrucelli Figure 2 Item 2016, [0090]-[0099], [0104], [0049], [0109] “Any individual travel entry in the calculator of 182 days or more in duration from the travel entry section will be marked by the calculator function to give notice to the user that the user can consider its relevance to any considerations” “With respect to the temporary working example, the system 200 may guide the user through the requirements for that classification.” “This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.”);
and determining, by the processor, an optimized overall […] of success based on the recalculated predicted probability of success and the recalculated impact […]  (Petrucelli [0109], [0112] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form. This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.” “A final calculation can be requested and obtained from the calculator.”);
wherein the first predetermined list of optimizing action items is stored in a third database, the first predetermined list of optimizing action items being compiled using a […] (Petrucelli [0029] “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”);
and a […] to extract patterns and relationships in previously submitted permit applications by […] candidates to determine which attributes of the previously submitted permit application have negatively impacted and positively impacted an acceptance of the previously submitted permit approval (Petrucelli [0059], [0042] “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers”);
the […] used for classifying previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted applications (Petrucelli [0034], [0108] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”);
the […] used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted permit application (Petrucelli [0029], [0033], [0034], [0014] “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”);
wherein the second predetermined list is stored in a fourth database, the second predetermined list of optimizing action items being compiled using a […] (Petrucelli [0062], [0029] “The databases can be organized using data structures (e.g., records, 
to extract patterns and relationships in previously submitted permit applications by other candidates to determine which types of content from publicly available information have impacted an acceptance of previously submitted permit applications (Petrucelli [0050], [0059], [0042], [0049] “does not match that currently available through global commercial databases” “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “policy guidance used by immigration officials in making decisions about applications when they review them, thus ensuring that the user's final product better conforms to what immigration officials see as the standard for application approval. Examples of such rules and guidance include, but are not limited to: the Adjudicator's Field Manual, the Affirmative Asylum Procedures Manual, the E-Verify Employer Manual”);
further wherein […] classifies news content or other information that has positively or negatively impacted previously submitted permit applications (Petrucelli [0025], [0034], [0108] “may be updated contemporaneously with any changes or rule updates by the government and may notify the user of the appropriate actions required relative to the rule changes.” “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”);
and […] for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact (Petrucelli [0032], [0029], [0033], [0034], [0014] “Inserting an incorrect or ambiguous response may result in long delays and rejections in an application process with the government. The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining which response is appropriate.” “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”);
Petrucelli does not explicitly disclose “[…] probability […], […] score […], […] statistical model […], […] machine learning model using neural networks […]” applications by other candidates as stated in the claim. (underlined emphasis on aspect not taught); 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] score […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being 
[…] statistical model […], […] machine learning model using neural networks […] (Gunel Page 4 Methods, Page 2 Dataset and Features “Therefore, we thought Logistic Regression, SVM and Neural Network would be the most feasible techniques for our application.” “Finally, we normalized all the features such that they had zero mean and unit variance.”);
[…] other candidates […] (Gunel Page 1 Introduction, Related Work “we aim to predict the outcome of H-1B visa applications that are filed by many high-skilled foreign nationals every year” “These pre-processing steps such as creating new features for success rate and number of applications and converting some features into one-hot-k representation”);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction);.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A);.
Claim 9:

wherein the first predicted […] is determined by comparing a plurality of discrete applicant data inputs to a […] criteria of previous applicant profiles stored in a first database (Petrucelli [0050] “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application”);
and the second predicted […] is determined by analyzing an at least one supporting document and comparing the at least one supporting document with previous applicant supporting documents stored in a second database (Petrucelli [0030], [0034], [0051], [0032], [0028] “The computer implemented immigration application can store such information and normalize answers containing this information in corresponding fields.” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission. The system 200 may also provide sample resumes, sample letters and other sample documents that are appropriate and helpful to the user.” “may assist the user with properly filing 318 the forms and any other required documents.” “The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining which response is appropriate.” “The system 200 may be connected to one or more government databases 222 via the Internet 220.”);
Petrucelli does not explicitly disclose “[…] probability […], […] weighted […]” as stated in the claim. 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […]  (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case 
[…] weighted […] (Gunel Page 4 experiment and results “Also, we believe some features were irrelevant to the output, considering `1 regularization produced very sparse feature vectors, and `2 regularization assigned some features very small weights.”);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction);.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A);.
Claim 10:

wherein the one or more attributes include an employee job role, an experience level, an entity hiring the candidate, a host country, a home country, a salary information, a work location, a prior assignment, a skill set, a date and time of the submission, and a duration of stay in the host country (Petrucelli [0030], [0050], [0109] “applicant information including name, DOB, gender, etc., addresses of applicant's prior residences, employment history” “the system 200 may flag for an applicant that although the current employment shown for a temporary worker classification may meet the technical requirements for such a classification, the larger work history of the applicant does not seem consistent with what is being presently claimed…may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases” “because he/she has been in the country longer or has completed some other requirement needed to file the form”);
Claim 12:
Petrucelli as shown discloses the following limitations:
wherein the recommended change to the permit application that adjusts the one or more attributes to improve the overall probability of success is selected from the group consisting of: changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0085], [0034], [0042], [0046]“This allows the user to access and update his/her entries through a web browser and, where applicable, change entries.” “as a result of time between draft entries and final entries as well as updates to entries” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “may 
Claim 13:
Petrucelli as shown discloses the following limitations:
wherein the recommended action related to a submission of the permit application is selected from the group consisting of: delaying the submission of the permit application to the host country for a period of time, expediting the submission of the permit application, changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0033], [0046], [0034], [0042] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form” “system 200 may actively notify the user that the user should expedite the completion of their application.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests” );
Claim 14:
Petrucelli as shown discloses the following limitations:
first prioritizing, by the processor, the one or more attributes of the permit application that is negatively impacting the overall […] of success based on a […] of impact of the attribute; second prioritizing, by the processor, the least one item of publicly available information that is negatively impacting the impact score based on a severity of impact of the at least one item of publicly available information; and displaying a result of the first prioritizing and the second prioritizing to a user 
Petrucelli does not explicitly disclose “[…] probability […], […] severity […]” as stated in the claim. 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1);, p(x|y = 0); and p(y); by taking their maximum likelihood estimates in the joint likelihood of the data”);
[…] severity […] (Gunel Page 5 Experiment and Results “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.”);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction);.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A);.
Claim 15:
Petrucelli as shown discloses a computer program product:
A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a for optimizing an overall probability of success that a permit application submitted by a candidate will be approved, the method comprising: (Petrucelli [0061], [0062], [0063]  “a single computer system can be programmed to perform the special purpose functions of one or more of the components” “This information can be stored in one or more memories, such as a hard disk, optical disk, magneto-optical disk, RAM, and the like,” “using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers”);
first analyzing, by a processor of a computing system, the overall […] of success determined based on a first predicted […], a second predicted […], and an impact 
first mapping, by the processor, the one or more attributes against a first predetermined list of optimizing action items to determine a recommended change to the permit application that adjusts the one or more attributes to improve the overall […] of success; (Petrucelli [0049], [0051], [0059] “The system 200 may provide guidance 308 to the user to correct any unacceptable answers or suggest one or more appropriate 310 answers.” “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” “Should there be a potential discrepancy in the definition of family member, the invention then informs the applicant that the question applies only and to all individuals with whom they are related under relevant United States law”
first applying, by the processor, the recommended change to the permit application to determine a recalculated predicted probability of success; (Petrucelli [0014], 
second analyzing, by the processor, publicly available information to determine the impact score to identify at least one item of publicly available information that is negatively impacting the impact score; (Petrucelli Figure 2 Item 222, [0049], [0050], [0055] “Examples of such rules and guidance include, but are not limited to: the Adjudicator's Field Manual…USCIS Policy and Procedural Memoranda on H1B Non-Immigrant Visas” “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application, generate cumbersome requests for evidence (RFE's); or even cause application denial.” “but also may include domain expertise about the immigration process which may not be found in any publication or manual”);
second mapping, by the processor, the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application; second applying, by the processor, the recommended action to determine a recalculated impact […]; (Petrucelli Figure 2 Item 2016, [0090]-[0099], [0104], [0049], [0109] “Any individual travel entry in the calculator of 182 days or more in duration from the travel entry section will be marked by the calculator function to give notice to the user that the user can consider its relevance to any considerations” “With respect to the temporary working example, the system 200 may guide the user through the requirements for that classification.” 
and determining, by the processor, an optimized overall […] of success based on the recalculated predicted probability of success and the recalculated impact […]  (Petrucelli [0109], [0112] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form. This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.” “A final calculation can be requested and obtained from the calculator.”);
wherein the first predetermined list of optimizing action items is stored in a third database, the first predetermined list of optimizing action items being compiled using a […] (Petrucelli [0029] “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”);
and a […] to extract patterns and relationships in previously submitted permit applications by […] candidates to determine which attributes of the previously submitted permit application have negatively impacted and positively impacted an acceptance of the previously submitted permit approval (Petrucelli [0059], [0042] “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers”);
the […] used for classifying previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted applications (Petrucelli [0034], [0108] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper 
the […] used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted permit application (Petrucelli [0029], [0033], [0034], [0014] “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”);
wherein the second predetermined list is stored in a fourth database, the second predetermined list of optimizing action items being compiled using a […] (Petrucelli [0062], [0029] “The databases can be organized using data structures (e.g., records, tables, arrays, fields, graphs, trees, lists, and the like);…generated by the processes of the components of the exemplary embodiments of FIGS. 2-4 in one or more databases thereof” “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”);
to extract patterns and relationships in previously submitted permit applications by other candidates to determine which types of content from publicly available information have impacted an acceptance of previously submitted permit applications (Petrucelli [0050], [0059], [0042], [0049] “does not match that currently available through global commercial databases” “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the 
further wherein […] classifies news content or other information that has positively or negatively impacted previously submitted permit applications (Petrucelli [0025], [0034], [0108] “may be updated contemporaneously with any changes or rule updates by the government and may notify the user of the appropriate actions required relative to the rule changes.” “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”);
and […] for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact (Petrucelli [0032], [0029], [0033], [0034], [0014] “Inserting an incorrect or ambiguous response may result in long delays and rejections in an application process with the government. The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining which response is appropriate.” “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”);
“[…] probability […], […] score […], […] statistical model […], […] machine learning model using neural networks […]” applications by other candidates as stated in the claim. (underlined emphasis on aspect not taught); 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] score […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1);, p(x|y = 0); and p(y); by taking their maximum likelihood estimates in the joint likelihood of the data”);
[…] statistical model […], […] machine learning model using neural networks […] (Gunel Page 4 Methods, Page 2 Dataset and Features “Therefore, we thought Logistic Regression, SVM and Neural Network would be the most feasible techniques for our application.” “Finally, we normalized all the features such that they had zero mean and unit variance.”);
[…] other candidates […] (Gunel Page 1 Introduction, Related Work “we aim to predict the outcome of H-1B visa applications that are filed by many high-skilled foreign nationals every year” “These pre-processing steps such as creating new features for success rate and number of applications and converting some features into one-hot-k representation”);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction);.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A);.
Claim 16:
Petrucelli as shown discloses the following limitations:
wherein the first predicted […] is determined by comparing a plurality of discrete applicant data inputs to a […] criteria of previous applicant profiles stored in a first database (Petrucelli [0050] “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application”);
and the second predicted […] is determined by analyzing an at least one supporting document and comparing the at least one supporting document with previous applicant supporting documents stored in a second database (Petrucelli [0030], [0034], [0051], [0032], [0028] “The computer implemented immigration application can store such information and normalize answers containing this information in 
Petrucelli does not explicitly disclose “[…] probability […], […] weighted […]” as stated in the claim. 
Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating 
[…] weighted […] (Gunel Page 4 experiment and results “Also, we believe some features were irrelevant to the output, considering `1 regularization produced very sparse feature vectors, and `2 regularization assigned some features very small weights.”);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applications (Gunel Page 1 Introduction);.
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A);.
Claim 17:
Petrucelli as shown discloses the following limitations:
wherein the one or more attributes include an employee job role, an experience level, an entity hiring the candidate, a host country, a home country, a salary information, a work location, a prior assignment, a skill set, a date and time of the submission, and a duration of stay in the host country (Petrucelli [0030], [0050], [0109] “applicant information including name, DOB, gender, etc., addresses of applicant's prior residences, employment history” “the system 200 may flag for an applicant that although the current employment shown for a temporary worker classification may meet the technical requirements for such a classification, the larger work history of the applicant does not seem consistent with what is being presently claimed…may advise an applicant that the employer data presented in an application does not 
Claim 19:
Petrucelli as shown discloses the following limitations:
wherein the recommended change to the permit application that adjusts the one or more attributes to improve the overall probability of success is selected from the group consisting of: changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0085], [0034], [0042], [0046]“This allows the user to access and update his/her entries through a web browser and, where applicable, change entries.” “as a result of time between draft entries and final entries as well as updates to entries” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests”);
Claim 20:
Petrucelli as shown discloses the following limitations:
wherein the recommended action related to a submission of the permit application is selected from the group consisting of: delaying the submission of the permit application to the host country for a period of time, expediting the submission of the permit application, changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0033], [0046], [0034], [0042] “the user may become eligible to file a form at 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571) 270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623